)

KA («7

JUL! 8 2019

4 FOV ) Ti
SANTA ROSA CON

FOR MAILING GY

‘Case 3:19-v-daeaolecatem ss Pachradnt 1 [Bilea o7yzar19- Pébe vote
Middle District of Flonde,

Jacksonville Divigion

Richard Bi lashing ton FET@RIYG Gettin a)

VV
« &. Mas) strate Judge Suq—o ~ 3SA~D-BRTEHC
oe. That’ Cannen C482 TES 3
7 Northem District Court gee, . oy
Pensacola Dyisio ai
Remeeet (Defendant L) ote | Oo

Matioa ot complet Trak Tre
Magistrate Judee k/ond Apply The lake
Surroundiny defo vib dudemend- in holds np

ar ae a meg a
A lecal “Pretesipng / Tea A Signed /e Ss: ly

bindihg con tract

 

Noture of Motims on 42514 In casevt 33/¥
CV-)8383-L¢0-H To A Notwe og Appearance (Dec#22)
Was Filed by Attorny Jeftery R-« Lar/fe,

On behal dt ot the Refendan Ss then by Court
oder Filed § Weaver of Jhe Service of
Summons Doc 87, 3S, Gnd 36) OF) 3*$:/9. The
(Defence cpresento hon Algo Su irictled ab opel
dated That he. Undestand Thad Vb he did
Not File & ReSponce To the 4 Amended Com-
plant With th 60 Days from 4*15*19 or
he and or the sat he Represents A //

be held wh defoult JudemenZé The 60”
Expired Gtls*14 on duhe 6; Br 2014

An
+ bled A Motron Seeking An order of deLluult
Judsment(Dow. 43) an Vine 1%™ 20l¢ dhe clerk

PottL of Y

 
  
  

Case 3:19-cv-02859-MCR-EMT Document1 Filed 07/23/19 Page 2 of 4

Without any Pequest oF fre Partres or the

urt Reset The 66 Day from Jone [3/2014

July gth 9014 (Doc- rh) on 7921/9 the
Bid Denyin Default Judgment (Doe. 45)
he Court Slate® in the order that AT

lead line w<s Pesed vn error and that
bse be Untair to hale te bape f poe socal

the contracd- and Also Slated at A Regpoace
pies Also Filed by the Debence tang The plant
es Never Pectevecl, Also On 7°19 The plant
r | A mModi'on Appentin order of den/sa/
ot the Motown Ln deve ult- Vode men Diz
Court on 7*)2*14 th (Dae. 7¢) Treated Tre
Moti Appeal: hy the oder O¢ denial aS
a Moto te “Reconsider and Acar denied
Tac Reg west te Enter dAc dela I JudemenZ
Syinj dod even iL Ypey Gurded the Edevit
Wudperend ib Would be vacated dase on
excusable Neslect Asern there Were No Motions
Filled by the delince. thad wes ted Send
ro the Plaht/LL Sense (Doc. 82, 84) JS) and 6)
ond. the aod ena En¢ormsn Mail Log Li //
Prove. this Fact. AlSo on dly IO 2019 ©
IEled A Secound Motion tor dedable Vuds ment
hopled lo Yre duly qn" date. because L have
Né6t Seen the Resyonce. va tly. gre Amend! el
eaapdiache EL Also Flef AR corrective Mo hin
CLL ifyi My Obsect/on do ke dente of
VAL Ef Mébtlion for defau! ude men A
fer the Purpose ot Rppes/ in Short the
Court 1's Libitad/ny the Dedternce cose Ser
trem Granting Un Requested exten frwnrk

ps 2 of L

 

 

 
Case 3:19-cv-02859-MCR-EMT Document1 Filed 07/23/19 Page 3 of 4

Now ernface.Ihy Fed. P. evil P. No¢ Bn lecernf
mssues of “Ethics on part o- The Leca/
ProteSsiona ~F S/cnature in Acreement do

lo tk order ef defrult JudemepF#
Fucther In te Combined order (Dac, 99)
Eled 7° 10+14 The Courts are Susses tnt
Pad the |) FA Cicer D Dont’ Adhere “be Tae
Erdem! Poles od crv! Procedures and 2)

boldiy jeral Professromals de lecally bind’
cen de je = @ ¢

Keled Sourh#i hold re Lea/ Prebessional
To there igna tore A peeing J De ole hv/t
Judcmen for Nol Bllig A Respance and
Reverse the order od denial od the
Request fer default Tudexnentt or UWhad
cwr laws are applicable to Ways Modivn
and Regues

 

Re «Washington Oz 34/4
S pratone Dix

Samda Rose, Comecdisne, | Ensd SK 5OEM fon Rds
nas hay Kdress

Milton Pious de 526 ¥3
City Sdate Zip

py st 3 of LY

 
fi
Case 3:19-cv-02859-MCR-EMT Document1 Filed 07/23/19 Page 4 of 4

Corl Create ay Seite

- — baat Tige ow VYree ae
Corvree#- Co O Ae okt Motion ©
eos Ws been barnshd by Regular

U. S. Mar/ r2) Yee US. Dee Lied” Cord
Middle District of E Blewd. We Vac Ksonn lle
DiViSiOm At SOO pee Hosen Stree #
Jacksonv.’| Le Flord n S2202 Ya, S eis

day of Joly 961%

7 1%- )9 Riokard Ne \elesh. ap ton
Dade Senedere ©

py. Fok Y

 
